Citation Nr: 1225326	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for neuropathy of the left lower extremity and hip, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness, J.H.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1994 to February 1998 and from March 2003 to June 2003. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2010, the Board remanded this appeal to the RO (via the Appeals Management Center (AMC)) to afford the Veteran an opportunity to testify at a Board hearing.  The Veteran then testified before the undersigned at a November 2010 hearing at the RO.  A transcript of the hearing has been associated with the claims file.  

In April 2011, the Board again remanded this appeal to the RO (via AMC) for additional development.  Following the Board's April 2011 remand, the RO issued a rating decision in March 2012 granting service connection for radiculopathy, right lower extremity, and assigning an initial 10 percent schedular disability rating effective from October 16, 2007.  The Veteran did not file a second notice of disagreement (NOD) disagreeing with either the schedular rating or effective date assigned by the RO.  Thus, those issues are not presently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The case has now been returned to the Board for further appellate action.



FINDING OF FACT

The most probative evidence of record establishes that the Veteran is not diagnosed with a neurologic disorder of the left lower extremity or hip, to include radiculopathy or neuropathy, at any point during the pendency of the appeal.  


CONCLUSION OF LAW

The Veteran does not have a current neurologic disability of the left lower extremity or hip proximately due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The October 2007 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the October 2007 letter, which was sent prior to the March 2008 rating decision on appeal, no further development is required with respect to the duty to notify.  

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available, pertinent evidence has been identified that remains outstanding.  

The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the November 2010 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  As noted in the Introduction, the Board remanded this appeal for further development in April 2011.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board acknowledges in this regard the Veteran's November 2010 Board hearing testimony indicating that additional records were available from his private (non-VA) physician.  However, the Veteran was sent a letter in July 2011 asking that he provide a release of information sufficient to allow VA to attempt to obtain those records.  He did not respond to the July 2011 letter.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wished help in obtaining the records, he was required obligated to provide all information necessary to obtain the evidence.  Id.

The Board has otherwise reviewed the medical records for references to additional treatment reports not of record, but likewise finds nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Also, the Veteran was afforded medical examinations in February 2008, March 2011, July 2011, and October 2011, to address the medical issues raised by the case.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed neurologic disorder of the left lower extremity and hip in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

On this point, the Board wishes to recognize the Veteran's November 2010 Board hearing testimony indicating that the February 2008 VA examination was short and cursory.  While acknowledging the Veteran's concern, the Board may presume that the VA examiner competently discharged his duties in performing the examination.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals); Hilkert v. West, 12 Vet. App. 145 (1999).  The Veteran's own statements do not provide clear evidence rebutting this presumption, particularly in light of the February 2008 examination report, which comprehensively and adequately describes the claimed disability.  See Rizzo, 580 F.3d at 1292 (a claimant has the burden of producing "clear evidence" rebutting the presumption.)  Indeed, a review of this examination report reflects that specific medical histories were taken and a physical examination was performed, to include a neurological examination of the lower extremities.  Accordingly, the Board finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As will be discussed, the Board also finds that there was substantial compliance with the April 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board first directed the AMC/RO to contact the Veteran and request that he identify the complete name, address, and approximate dates of treatment for the private treatment records from Dr. R.L.H on a provided VA Form 21- 4142, Authorization and Consent to Release Information.  As noted above, the RO sent the Veteran a fully-compliant letter in July 2011, but he did not reply.  The Board's April 2011 remand also instructed the AMC/RO to schedule the Veteran for a VA examination to determine whether it is at least as likely as not 
(50 percent or greater likelihood) that any persistent or recurrent symptoms of neuropathy are causally related to the Veteran's active service or any incident therein.  As indicated, this was accomplished by a July 2011 VA examination and October 2011 Disability Benefits Questionnaire (DBQ) examination.  The AMC/RO then readjudicated the issue in a March 2010 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the April 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for neuropathy of the left lower extremity and hip, which he contends is secondary to his service-connected back disability.

Again, the Veteran is presently service-connected for radiculopathy, right lower extremity.  That disability is not at issue in this appeal.  However, the Board's discussion below will refer to that disability for sake of clarity where necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because Veteran's claim was filed in October 2007, which was after the new provisions were promulgated, the Board must consider this appeal under the law in effect since October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (noting that new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 
6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds after careful consideration that the weight of the evidence is against the claim, as the evidence establishes that the Veteran does not have a current disability consisting of a neurologic disorder of the left lower extremity or hip.  

In particular, a January 2006 treatment note from the Veteran's private (non-VA) primary care provider, Dr. Hromas, reflects a diagnosis of back pain with neuropathy of the right leg, including right leg numbness and tingling.  The same physician wrote a letter later in January 2006 observing that the Veteran had episodes of back pain and spasm that had progressed to numbness and tingling in the right leg intermittently; a physical evaluation was consistent with neuropathy of the right leg stemming from the low back.  This same private physician wrote further letters in December 2006, September 2007, November 2007, and November 2010 confirming that the Veteran had "episodic" radiculopathy and neuropathy of the "leg and hip."  The Board finds that these statements weigh against the claim as they are persuasive evidence that the Veteran's symptoms involved only the right lower extremity.  

The Board acknowledges that the private physician's later letters identify the "leg and hip" without expressly identifying which leg and hip (left or right).  In other words, the December 2006, September 2007, November 2007, and November 2010 statements do not affirmatively establish that the Veteran did not have radiculopathy or neuropathy of the left lower extremity.  Generally, the absence of evidence, such as this, may not be considered affirmative negative evidence weighing against a claim.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24, 226-27 (2011) (noting that the Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected).  

Here, however, the Board finds that such an inference is proper.  Most significantly, this private physician's initial letters in January 2006 confirm a diagnosis of symptoms in the right leg only.  His later letters identify symptoms involving the "leg and hip," and the Board finds that this characterization is consistent with the January 2006 letters identifying symptoms involving the right leg and hip only.  The notation "leg and hip," in contrast, is inconsistent with symptoms involving both legs and/or hips.  Thus, the physician's statements are persuasive evidence that the Veteran's symptoms involved only the right lower extremity.  

Correspondingly, it is most reasonable to conclude that had the Veteran been experiencing symptoms involving the left lower extremity, the physician would have noted such findings (and a correlating diagnosis) in his statements.  He did not, which most likely indicates that the Veteran did not have such symptomatology.  See Buczynski, 24 Vet. App. at 223-24; see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (the Board may consider an absence of evidence as substantive negative evidence if "that injury, disease, or related symptoms would ordinarily have been recorded had they occurred") (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803(7)).

For these reasons, the Board finds that the numerous statements from the Veteran's private physician are affirmative evidence showing that the Veteran did not have a neurologic disorder of the left lower extremity or hip.  

Also weighing against the claim, the Veteran underwent a QTC (contract) examination in February 2008.  The Veteran informed the examiner that he had had symptoms involving pain, tingling, numbness, and anesthesia involving the right hip and both legs.  The examiner's physical examination showed negative straight leg raise (SLR) testing, and a neurologic examination of the left lower extremity revealed no abnormality.  The examiner provided left lower extremity or hip no diagnosis "because there is no pathology to render a diagnosis."  The examiner also commented that the Veteran's neuropathy was intermittent, but was not present during the examination.  

Then in March 2011, the same QTC examiner performed a second examination.  The examiner documented the Veteran's complaints of "weakness of the spine and leg," and performed a physical examination, which revealed no evidence of radiating pain.  The examiner noted positive findings isolated to the right; all objective testing was negative on the left.  The examiner also documented "Lasegues's sign is positive" without distinguishing which side, but diagnosed right sciatic nerve as the most likely involved nerve in the Veteran's right leg symptomatology.  

Then, in July 2011, the Veteran was afforded a VA examination.  The Veteran informed the VA examiner that he had back pain with tingling in the right buttock and radiating into the back of the right thigh, but no numbness or weakness in either leg.  The VA examiner documented that the Veteran did not experience tingling, numbness, or weakness radiating into the left buttock or lower extremity.  The VA examiner's physical examination revealed positive findings on the right, but not the left.  The VA examiner then concluded that because the Veteran reported no current symptoms in the left lower extremity, nor did he indicate prior symptoms in the left lower extremity, there was no diagnosis of neurological deficits in the left lower extremity at that time.

This same VA examiner completed a Disability Benefits Questionnaire (DBQ) examination shortly thereafter in October 2011.  The VA examiner concluded that the Veteran did not have persistent or recurrent symptoms of a neuropathy in the left lower extremity or hip, nor did his physical findings reflect the presence of a neuropathy on the left side.  Therefore, accordingly to the VA examiner, a neurologic deficit, such as a neuropathy or radiculopathy, was not diagnosed on the left lower extremity.  Further, the VA examiner stated that, the Veteran did not have "symptoms, physical findings or a diagnosis of a hip joint disorder, per se, on either side, and therefore, a hip joint condition is not diagnosed."  

The Board finds that these QTC and VA examination results are consistent with the private physician's statements, described above, showing no evidence of a neurologic disorder of the left lower extremity.  Importantly, these findings are based on thorough clinical evaluations, and the conclusions are clearly stated.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, they are persuasive evidence tending to show that the Veteran does not have a present neurologic disability of the left lower extremity and hip.  

Finally, the Board takes notice of the lay testimonial evidence of record.  Of note, the Veteran wrote in his October 2007 claim form that he had neuropathy involving the "leg and hip."  Then, he wrote in a November 2008 statement specifically identifying "neuropathy of right leg and hip."  Likewise, at his November 2010 Board hearing, he testified that he had low back pain "shoot[ing] down my leg."  Yet, he wrote in his April 2008 notice of disagreement (NOD) that he disagreed with the RO's denial of the claim because he had constant symptoms of neuropathy.  Also, a witness, who testified at the November 2010 Board hearing, indicated that the Veteran complained of his "back and legs."  

The Board finds that these lay statements are not credible evidence of left lower extremity symptoms as they are inconsistent and contradicted by the medical evidence.  See Caluza, 7 Vet. App. at 511.  In fact, as with private physician's statements above, this evidence, overall, tends to confirm that the Veteran's symptoms are isolated to the right lower extremity.  See Buczynski, 24 Vet. App. at 223-24; see also Kahana, 24 Vet. App. at 440.  

Furthermore, while the Veteran is competent to describe his symptoms and although the witness is competent to report what he has observed, neither is shown to be competent to provide a medical diagnosis, which is the central question in this case.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  For these reasons, the lay evidence is not probative on the question of whether he has a current disability of the left lower extremity and hip.  

In this regard, the Board acknowledges that the prior Board remand from April 2011 includes a discussion of the Veteran's assertions, which led to a finding that the Veteran's statements indicated that he had persistent or recurrent symptoms of a disability.  The Board's instant determination does not contradict that determination.  Again, his statements describing his symptoms are considered competent, but not credible, evidence of his symptoms, but they are not competent evidence of a current disability.  In either event, the Board's April 2011 determination was preliminary in nature and based on the evidence of record at that time.  Thus, the April 2011 determination is not binding here.  See 38 C.F.R. §§ 20.1100(b), 20.1303 (2011).  

In summary, the Board finds, when viewing the pertinent evidence in total, the most probative evidence of record shows that the Veteran is not diagnosed with a neurologic disorder of the left lower extremity or hip, to include at any point during the pendency of the appeal.  Thus, the claim must be denied, and the Board need not address the conditional question of whether a medical nexus is established between a current disability and the service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321; see also Wallin, 11 Vet. App. at 512.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a neurologic disability of the left lower extremity and hip is denied.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


